    CASE 0:17-md-02795-MJD-KMM Document 502 Filed 12/05/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

IN RE: CENTURYLINK SALES                      MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION                                    SECOND AMENDED NOTICE OF
                                              HEARING ON DEFENDANT AND
This Document Relates to:                     INTERVENORS’ MOTION FOR
 0:17-cv-02832 0:17-cv-04622                  TEMPORARY INJUNCTION TO
 0:17-cv-04613 0:17-cv-04944                  ENJOIN AND STAY MINNESOTA
 0:17-cv-04615 0:17-cv-04945                  ATTORNEY GENERAL’S
 0:17-cv-04616 0:18-cv-01562                  DUPLICATIVE CONSUMER
 0:17-cv-04617 0:18-cv-01565                  RESTITUTION CLAIMS
 0:17-cv-04618 0:18-cv-01572
 0:17-cv-04619 0:18-cv-01573

       PLEASE TAKE NOTICE that the above-titled motion will be heard by the

Honorable Michael J. Davis on January 22, 2020, at a time to be determined by the Court,

in courtroom 13E at the United States District Court, 300 South Fourth Street,

Minneapolis, MN 55415.

       Defendant CenturyLink, Inc. and Proposed Intervenors Qwest Corporation,

Embarq Florida, Inc., Embarq Missouri, Inc., Carolina Telephone and Telegraph

Company LLC, Central Telephone Company, CenturyTel of Idaho, Inc., CenturyTel of

Larsen-Readfield, LLC, CenturyTel of Washington, Inc., CenturyTel Broadband

Services, LLC, and Qwest Broadband Services, Inc., will move the Court for an Order

granting a temporary injunction enjoining the Minnesota Attorney General from litigating

its consumer restitution claims in the matter captioned State of Minnesota, by its Attorney

General, Keith Ellison v. CenturyTel Broadband Services, LLC, No. 02-CV-17-34888

(Anoka Cty. Dist. Ct.), and staying the claims in the state court.
     CASE 0:17-md-02795-MJD-KMM Document 502 Filed 12/05/19 Page 2 of 2



Dated: December 5, 2019            Respectfully submitted,

                                   /s/ Douglas P. Lobel
                                   Douglas P. Lobel (VA Bar No. 42329)
                                   David A. Vogel (VA Bar No. 48971)
                                   Dana J. Moss (VA Bar No. 80095)
                                   COOLEY LLP
                                   11951 Freedom Drive
                                   Reston, Virginia 20190
                                   Tel.: (703) 456-8000
                                   Fax: (703) 456-8100
                                   dlobel@cooley.com
                                   dvogel@cooley.com
                                   dmoss@cooley.com

                                   Jeffrey M. Gutkin (CA Bar No. 216083)
                                   COOLEY LLP
                                   101 California Street, 5th Floor
                                   San Francisco, CA 94111
                                   Tel.: (415) 693-2000
                                   Fax: (415) 693-2222
                                   jgutkin@cooley.com

                                   William A. McNab (MN Bar No. 320924)
                                   David M. Aafedt (MN Bar No. 27561X)
                                   WINTHROP & WEINSTINE, P.A.
                                   Capella Tower, Suite 3500
                                   225 South Sixth Street
                                   Minneapolis, MN 55402
                                   Tel: (612) 604-6400
                                   Fax: (612) 604-6800
                                   wmcnab@winthrop.com
                                   daafedt@winthrop.com

                                   Jerry W. Blackwell (MN Bar No. 186867)
                                   BLACKWELL BURKE P.A.
                                   431 South 7th Street, Suite 2500
                                   Minneapolis, MN 55415
                                   Tel: (612) 343-3200
                                   Fax: (612) 343-3205
                                   blackwell@blackwellburke.com

                                   Attorneys for Defendant CenturyLink, Inc.
                                   and Proposed Intervenors

                                    -2-
216534796
